NO. 07-09-00288-CR
 
IN
THE COURT OF APPEALS
 
FOR
THE SEVENTH DISTRICT OF TEXAS
 
AT
AMARILLO
 
PANEL
D
 

APRIL 19, 2010
 

 
ROBERT CHELLO GUZMAN, JR.,  
                                                                                         Appellant
v.
 
THE STATE OF TEXAS,  
                                                                                         Appellee
_____________________________
 
FROM THE 251ST DISTRICT COURT
OF RANDALL COUNTY;
 
NO. 20,344-C; HONORABLE ANA
ESTEVEZ, PRESIDING
 

 
Memorandum
Opinion
 

 
Before QUINN, C.J., and CAMPBELL and
PIRTLE, JJ.
            Robert Chello
Guzman, Jr., appeals his conviction for burglary of a habitation.  The conviction was founded upon his guilty
plea.  He now contends that the judgment
should be reversed because the trial court did not admonish him in conformance
with art. 26.13(a) of the Texas Code of Criminal Procedure.  The State agrees with both aspects of his
contention.   Accordingly, we reverse the
judgment of the trial court and remand the cause for further proceedings.
                                                                                    Brian
Quinn
                                                                                    Chief
Justice
Do not
publish.